UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
MARICKA WANTA CORPENING, a/k/a                  No. 02-4161
Maricha Wanta Corpening, a/k/a
Mark,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-00-47-V)

                  Submitted: September 19, 2002

                      Decided: September 30, 2002

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                              COUNSEL

James S. Weidner, Jr., LAW OFFICE OF JAMES S. WEIDNER, JR.,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.
2                    UNITED STATES v. CORPENING
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Maricka Wanta Corpening pled guilty to conspiracy to possess
with intent to distribute five kilograms or more of cocaine and five
grams or more of crack in violation of 21 U.S.C. §§ 846, 841(b)(1)(A)
(2000), and was sentenced to a term of 262 months imprisonment. In
his plea agreement, Corpening waived his right to appeal his sentence
on any grounds except ineffective assistance of counsel or prosecu-
torial misconduct. Corpening now seeks to appeal his sentence, argu-
ing that the district court erred in refusing to depart below the
guideline range based on substantial assistance, U.S. Sentencing
Guidelines Manual § 5K1.1, p.s. (2001), despite the government’s
failure to move for a substantial assistance departure. Finding that
Corpening knowingly waived his right to appeal his sentence, we dis-
miss the appeal.

   It is well established that "a defendant may not appeal his sentence
if his plea agreement contains an express and unqualified waiver of
the right to appeal, unless that waiver was unknowing or involuntary."
United States v. Brown, 232 F.3d 399, 402 (4th Cir. 2000). Corpening
does not allege that his waiver was unknowing or involuntary. To the
extent that he may intend to raise the issue of prosecutorial miscon-
duct, we find nothing in the record that would support such a claim.

  We therefore dismiss the appeal. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          DISMISSED